UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6654



MICHAEL ANTHONY ADKINS,

                                              Plaintiff - Appellant,

          versus


MRS. GAINEY, R.N.; MS. STAPPS, R.N.; JAMES E.
DOOLEY, Sheriff,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-05-200-7)


Submitted:   June 23, 2005                    Decided:   July 1, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Adkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Anthony Adkins appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

deny his motion for appointment of counsel and affirm for the

reasons stated by the district court.   See Adkins v. Gainey, No.

CA-05-200-7 (W.D. Va. Apr. 8, 2005).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -